DETAILED ACTION
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
In claim 1 (line 14) “surface of the step” should recite --surfaces of each step--.
In claim 10 (lines 11-12) “surface of the step” should recite --surfaces of each step--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships which render the claims indefinite are as follows:
Claim 1 (lines 15-18) recites “wherein at least one radially extending projection of the tolerance ring contacts the two surfaces of at least one of the stepped inner sidewall of the outer component or the stepped outer sidewall of the inner component”.
It is unclear as to what structural relationship such limitations convey; such limitations appear to define that a single projection contacts both of the two surfaces of the stepped sidewall.  
Claim 1 fails to recite any limitations which enable one to properly determine how each of the rows of projections structurally engages a respective step of the stepped inner sidewall and/or stepped outer sidewall.  Claims 3-9 depend from claim 1 and are likewise rejected as being indefinite.
Examiner notes that in order to overcome such rejection under 35 USC 112, claim 1 (lines 15-18) must clearly recite --wherein a corresponding one of the rows of radially extending projections of the tolerance ring contacts each of the two surfaces of at least one of the stepped inner sidewall of the outer component or the stepped outer sidewall of the inner component--.  
Claim 10 (lines 12-17) recites “wherein at least one radially extending projection of the tolerance ring contacts the two surfaces of at least one of the stepped inner sidewall of the bore or the stepped outer sidewall of the pivot, wherein the tolerance ring comprises an annular sidewall having a plurality of rows of deformable radially extending projections”.
It is unclear as to what structural relationship such limitations convey; such limitations appear to define that a single projection contacts both of the two surfaces of the stepped sidewall.  
Claim 10 fails to recite any limitations which enable one to properly determine how each of the rows of projections structurally engages a respective step of the stepped inner sidewall and/or stepped outer sidewall.  Claims 11-13 and 15-20 depend from claim 10 and are likewise rejected as being indefinite.
Examiner notes that in order to overcome such rejection under 35 USC 112, claim 10 (lines 12-17) must clearly recite --wherein the tolerance ring comprises an annular sidewall having a plurality of rows of deformable radially extending projections, wherein a corresponding one of the rows of radially extending projections of the tolerance ring contacts each of the two surfaces of at least one of the stepped inner sidewall of the bore or the stepped outer sidewall of the pivot--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Parkin (US 3,007,726).
As to claim 1 as best understood, Parkin discloses a preassembly comprising: 
an outer component 3 defining a bore 4,5; 
an inner component 2,6; and 
a tolerance ring 1 adapted to be disposed between the inner component and the bore, the tolerance ring including an annular sidewall and a plurality of rows of radially extending projections 9,10, each radially extending projection defining a maximum projecting distance as measured from a central axis of the tolerance ring,
wherein at least one of the outer component has a stepped inner sidewall A,B or the inner component has a stepped outer sidewall C,D (Figure 3 reprinted with annotations below), and 
wherein at least one of the stepped inner sidewall of the outer component or the stepped outer sidewall of the inner component comprise a step not located at an axial end of the corresponding inner component or outer component, 
wherein when viewed in cross section, at least two surfaces of each step are oriented along parallel lines, 
wherein a corresponding one of the rows of radially extending projections of the tolerance ring contacts each of the two surfaces of at least one of the stepped inner sidewall of the outer component or the stepped outer sidewall of the inner component,
wherein the stepped inner sidewall of the outer component or the stepped outer sidewall of the inner component comprises a smooth transition zone with an arcuate profile disposed between adjacent steps (Figures 1-3).
[AltContent: textbox (D)][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    341
    402
    media_image1.png
    Greyscale

As to claim 3, Parkin discloses a preassembly wherein the radially extending projections 9 extend radially inward (Figures 1-3).  
As to claim 4, Parkin discloses a preassembly wherein the outer component 3 has a stepped inner sidewall A,B (Figure 3).  
As to claim 5, Parkin discloses a preassembly wherein the radially extending projections 10 extend radially outward (Figures 1-3).  
As to claim 6, Parkin discloses a preassembly wherein the inner component 2,6 is rigid (Figures 1-3).  
As to claim 7, Parkin discloses a preassembly wherein the inner component 2,6 has a stepped outer sidewall C,D, and wherein the stepped outer sidewall of the inner component is adapted to be significantly undeformed during assembly (Figures 1-3).  
As to claim 8, Parkin discloses a preassembly wherein the outer component 3 is rigid (Figures 1-3).  
As to claim 9, Parkin discloses a preassembly wherein the stepped inner sidewall A,B of the outer component 3 is adapted to be significantly undeformed during assembly (Figures 1-3).  
Allowable Subject Matter
Claims 10-13 and 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 10 as best understood, Baker et al. (US 7,922,418) discloses the claimed hard disk drive preassembly with the exception of wherein the tolerance ring comprises an annular sidewall having a plurality of rows of deformable radially extending projections, wherein a corresponding one of the rows of radially extending projections of the tolerance ring contacts each of the two surfaces of at least one of the stepped inner sidewall of the bore or the stepped outer sidewall of the pivot.
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the preassembly disclosed by Baker et al. to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-13 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12/09/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619